Per Curiam.
On March 5, 1976, defendant Terry Wilson pled guilty to an added count of receiving *308and concealing stolen property, contrary to MCLA 750.535; MSA 28.803. Originally charged with felony murder and armed robbery, defendant was allowed to plead to the added count in exchange for testimony against codefendants in the same incident. On April 26, 1976, defendant was sentenced to 2-1/2 to 5 years in prison. On appeal, defendant argues that reversible error occurred due to the failure of the trial court to properly advise him of the presumption of innocence incident to a jury trial.
OCR 1963, 785.7(l)(g) (iii) requires in a guilty plea proceeding that defendant be advised by the trial court of the right to be presumed innocent until proven guilty beyond reasonable doubt. See Guilty Plea Cases, 395 Mich 96, 122-123, 125; 235 NW2d 132 (1975). We find no such advice in the plea-taking record.
Under the circumstances, the Supreme Court has held that a conviction may not stand:
"In Howell, defendant pled guilty to the reduced charge of larceny from a person. Defendant was not advised of the presumption of innocence as required by 785.7(l)(d)(ii). That right is at the core of our criminal process and fundamental to defendant’s understanding of a trial.” Guilty Plea Cases, supra at 125.
Reversed and remanded.